                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

MICHAEL MEADOR,
      Petitioner,                                        Civil Action No. 7:19-cv-30-KKC

V.                                                         MEMORANDUM OPINION
                                                               AND ORDER

HECTOR JOYNER,
      Respondent.


                                       *** *** *** ***

       Michael Meador, an inmate at the United States Penitentiary—Big Sandy in Inez,

Kentucky, has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. [R.

1.] Meador claims he is “actually innocent” of his various offenses of conviction and seeks to be

immediately released from prison. But because Meador does not identify any intervening changes

in statutory law that apply to his sentence, Meador’s claims are not appropriate in this § 2241

proceeding. The Court, therefore, DENIES his petition.

                                                 I

       In 2009, a jury found Michael Meador guilty of conspiracy to distribute and possess fifty

kilograms or more of marijuana, interstate travel or transportation in aid of racketeering, and

possession of a firearm in furtherance of a drug trafficking crime resulting in murder. [See United

States v. Meador, Case No. 1:06-cr-134-DCP (E.D. Mo. 2006), R. 577, therein.] The Eastern

District of Missouri subsequently sentenced Meador to life in prison. [Id. at R. 642, therein.]
In 2010, the Eighth Circuit Court of Appeals upheld Meador’s conviction, [id. at R. 697, therein],

and in 2011, the Supreme Court of the United States denied Meador’s petition for a writ of

certiorari. [Id. at R. 707, therein.] Meador then filed various petitions under 28 U.S.C. § 2255

seeking habeas relief, but all of his attempts were denied. [See, e.g., id. at R. 740; see also Meador

v. United States, No. 1:12-cv-36-CDP (E.D. Mo. 2012), R. 25, therein.]

       Meador now seeks relief in this Court by way of a 28 U.S.C. § 2241 petition, which is

before the Court for a § 2243 preliminary screening. [See R. 1.] Upon the Court’s initial screening,

a § 2241 petition will be denied “if it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the

United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)). The Court

evaluates Meador’s petition under a more lenient standard because he is proceeding without an

attorney and, at this stage of the proceedings, accepts Meador’s factual allegations as true and

construes all legal claims in his favor. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

                                                 II

       Despite the more lenient construction afforded to pro se filings, the Court finds that Meador

is not entitled to his requested relief under § 2241. Meador’s petition sets forth five grounds for

habeas relief. Ground one alleges that Meador suffers from mental disabilities and that he has not

been treated fairly in court because of those disabilities. [R. 1 at 7.] Grounds two through five

argue that Meador is “actually innocent” of the three statutes he was convicted of violating. [Id.

at 12-28.] All of these claims are challenges to the constitutionality of Meador’s underlying

conviction, which are generally inappropriate in a § 2241 petition.




                                                  2
       While a federal prisoner may challenge the legality of his conviction and sentence in a §

2255 habeas petition brought before the prisoner’s sentencing judge, a prisoner may generally not

challenge his conviction and sentence in a § 2241 petition filed in his district of confinement. Such

§ 2241 challenges may only proceed where the 28 U.S.C. § 2255(e) savings clause applies, and

that savings clause is triggered in very narrow circumstances. See United States v. Peterman, 249

F.3d 458, 461 (6th Cir. 2001). For instance, to proceed under § 2241, a prisoner’s remedy under

28 U.S.C. § 2255 must be inadequate or ineffective, and the prisoner must demonstrate that an

intervening change in statutory law establishes his actual innocence. See Wooten v. Cauley, 677

F.3d 303, 307-08 (6th Cir. 2012).

       Notably, a motion under § 2255 is not “inadequate or ineffective” simply because the

prisoner’s time to file a § 2255 motion has passed, because he did not file a § 2255 motion, or

because he did file such a motion and was denied relief. See Copeland v. Hemingway, 36 F. App’x

793, 795 (6th Cir. 2002); Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002) (holding that § 2241

is available “only when a structural problem in § 2255 forecloses even one round of effective

collateral review . . . .”). Further, a petitioner must contend he is “actually innocent” by showing

that, after his conviction became final, the Supreme Court reinterpreted the substantive terms of a

statute under which he was convicted in a manner that establishes that his conduct did not violate

the statute after all. Wooten, 677 F.3d at 307-08 (citing Peterman, 249 F.3d at 461-62).

       While Meador repeatedly contends he is “actually innocent” of the charges for which he

was convicted, Meador’s petition fails to articulate why § 2255 is an effective remedy for his

claims. Further, regardless of whether or not Meador is foreclosed from proceeding under § 2255,

Meador has not directed the Court to any intervening and retroactive changes in statutory law that




                                                 3
apply to his case. See Wooten, 677 F.3d at 307-08. Indeed, Meador’s petition appears to reference

only three cases of any kind, with little explanation of how those cases provide him with any relief.

        First, Meador makes passing reference to the Supreme Court’s “Demaya” holding. [R. 1

at 12.] Assuming Meador meant to reference Sessions v. Dimaya, 138 S. Ct. 1204 (2018), Meador

does not connect that case to any of his five grounds for relief. Dimaya found the residual clause

in the federal criminal code’s definition of “crime of violence” set forth in 18 U.S.C. § 16(b) and

incorporated into the Immigration and Nationality Act was impermissibly vague. The present

petition makes no argument about the applicability of that holding to Meador’s sentence. Put

another way, Dimaya was concerned with the constitutionality of a particular sentencing

enhancement for a prior crime of violence, but Meador’s petition does not contend his sentence

was improperly enhanced based on a prior conviction for a crime of violence. Instead, the petition

states only that “his rights were violated when the jury heard about a crime of violence.”1 [R. 1 at

12.]

        Further, Meador attaches one page of Justice Alito’s concurrence in the 2014 Supreme

Court decision Rosemond v. United States, 134 S. Ct. 1240 (2014), and one page of a concurrence

in a Rosemond-related Tenth Circuit opinion, United States v. Davis, 750 F.3d 1186 (10th Cir.

2014). [R. 1 at 13-14.] Like with Dimaya, Meador’s petition makes no actual arguments regarding

Rosemond or Davis. But even assuming Meador hoped to invoke Rosemond as an intervening

change in statutory law, that attempt fails. Meador’s judgment was imposed in 2009, Rosemond

was decided in March 2014, and according to the Sixth Circuit Court of Appeals, “the Supreme

Court has not made Rosemond retroactive on collateral review.” Velez v. United States, No. 17-


1
 This is an apparent reference to Rosemond v. United States, which addresses the appropriate jury instructions where
a defendant is charged with aiding and abetting the use of a firearm during a federal drug trafficking offense. See
Rosemond, 134 S. Ct. 1240 (2014). But, in any event and as explained below, the Sixth Circuit has recognized that
Rosemond has not been made retroactive on collateral review such that it would have an impact on Meador’s case.

                                                         4
5369, 2017 WL 10402847, at *2 (6th Cir. Sept. 1, 2017). Meador, therefore, is entitled to no relief

from the opinion excerpts he attached to his petition.

       At the end of the day, the pending § 2241 petition concerns arguments that Meador needed

to make on direct appeal or in a § 2255 proceeding. Cf. Mallard v. United States, 82 F. App'x 151,

153 (6th Cir. 2003); Jameson v. Samuels, 555 F. App’x 743, 746 (10th Cir. 2014). Meador has

drawn the Court’s attention to no retroactive changes in statutory interpretation, and the savings

clause set forth in 28 U.S.C. § 2255(e) does not apply. Accordingly, 28 U.S.C. § 2241 affords

Meador no relief, and his petition will be denied.

                                                III

       For the foregoing reasons, the Court hereby ORDERS as follows:

       1.      Meador’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 is

DENIED;

       2.      This action is DISMISSED and STRICKEN from the Court’s active docket; and

       3.      Judgment will be entered contemporaneously herewith.

Dated April 10, 2019.




                                                 5
